                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                      CRIMINAL ACTION

VERSUS                                                                    No. 17-201

LILBEAR GEORGE                                                           SECTION I


                               ORDER & REASONS

      Before the Court is defendant Lilbear George’s (“George”) motion 1 to declare

the Federal Death Penalty Act and the death penalty unconstitutional. 2 For the

following reasons, the motion is denied.

                                           I.

      On August 31, 2018, the government filed its notice of intent to seek the death

penalty as to George. 3 Under the Federal Death Penalty Act (the “FDPA”), 18 U.S.C.

§§ 3591–3598, “conviction of an offense punishable by death is followed by a separate

sentencing hearing which involves both an eligibility and selection phase.” United

States v. Ebron, 683 F.3d 105, 149 (5th Cir. 2012). To render a defendant eligible for

the death penalty, the government must prove beyond a reasonable doubt one of four

mental states, also known as statutory intent factors, provided in § 3591(a)(2) and at




1 R. Doc. No. 181.
2 With the Court’s approval, the government filed a singular response to the present
motion and a motion filed by one of George’s codefendants, Chukwudi Ofomata
(“Ofomata”). See R. Doc. No. 225, at 1; R. Doc. No. 183. To the extent that George and
Ofomata’s arguments overlap, and Ofomata’s briefing on any argument is more
extensive, the Court adopts the analysis in its order ruling on Ofomata’s motion.
3 See generally R. Doc. No. 147.
least one of sixteen statutory aggravating factors provided in § 3592(c). United States

v. Bourgeois, 423 F.3d 501, 506–07 (5th Cir. 2005). 4

      Once the defendant becomes eligible for the death penalty, the selection phase

begins, during which the government may attempt to prove the existence of

additional factors in support of its position that the death penalty should be imposed.

See § 3593(c). Similarly, the defendant may attempt to prove the existence of

mitigating factors to dissuade the sentencing jury from recommending a death

sentence. Id. The jury then weighs the proven aggravating factors against any proven

mitigating factors to determine if a death sentence is appropriate. § 3593(e).

                                          II.

      George moves the Court to declare both the death penalty, generally, and the

FDPA, specifically, unconstitutional. In support of his motion, he makes several

arguments, many of which are foreclosed by Fifth Circuit precedent—which the Court

will address in turn.

                                          A.

      George first argues that the FDPA fails to provide jurors with a structure that

permits them to make a reasoned choice in sentencing, violating both a defendant’s

Fifth Amendment right to due process and a defendant’s Sixth Amendment right to

trial by an impartial jury. 5 In Furman v. Georgia, 408 U.S. 238, 239–40 (1972), the

United States Supreme Court struck down states’ capital-sentencing schemes as



4 The government must also prove that the defendant was not younger than 18 years
of age at the time of the offense. 18 U.S.C. § 3591(a).
5 R. Doc. No. 181-1, at 2.


                                          2
cruel and unusual. 6 Furman concluded that “state capital-sentencing schemes

allowing the death penalty to be ‘wantonly and . . . freakishly imposed’ by permitting

unbridled discretion in sentencing violated the Eighth and Fourteenth Amendments.”

Nelson v. Quarterman, 472 F.3d 287, 293 (5th Cir. 2006) (quoting Furman, 408 U.S.

at 310 (Stewart, J., concurring)).

      Furman effectively abolished the death penalty as it was administered in the

United States at that time. 7 In response, states revised their death penalty statutes

to restrict the classes of death-eligible defendants and channel sentencing jurors’

discretion. Id. at 293.

      The immediate post-Furman Supreme Court cases addressing [Texas’s]
      and other sentencing schemes attempted to strike a balance between
      satisfying two competing constitutional requirements—the requirement
      of “individualized sentencing” that takes into account the unique facts
      of each case and each defendant, and the requirement of preventing the
      arbitrary imposition of the death penalty that can result from giving the
      sentencer unfettered discretion.

Id.

      Four years after Furman, the Supreme Court revived the death penalty,

holding that it was not per se unconstitutional. See Gregg v. Georgia, 428 U.S. 154,

195 (1976). The Supreme Court explained that “the concerns expressed in Furman

that the penalty of death not be imposed in an arbitrary or capricious manner can be




6 Furman was a one-paragraph per curiam opinion; the Supreme Court could not
agree on the reasoning. Five justices wrote separate concurring opinions, and four
justices wrote their own dissents.
7 Carol S. Steiker & Jordan M. Steiker, Sober Second Thoughts: Reflections on Two

Decades of Constitutional Regulation of Capital Punishment, 109 HARV. L. REV. 355,
357 (1995).

                                          3
met by a carefully drafted statute that ensures that the sentencing authority is given

adequate information and guidance.” Id. To comply with federal constitutional

requirements, a capital sentencing scheme must: “(1) rationally narrow the class of

death-eligible defendants; and (2) permit a jury to render a reasoned, individualized

sentencing determination based on a death-eligible defendant’s record, personal

characteristics, and the circumstances of his crime.” See Kansas v. Marsh, 548 U.S.

163, 173–74 (2006). As the government correctly notes, the FDPA satisfies the

foregoing parameters.

      With respect to the narrowing requirement:

      [T]he FDPA requires the jury first to find that the defendant had the
      requisite intent. 18 U.S.C. § 3591. The FDPA further narrows the jury’s
      discretion with the requirement [that] the jury find at least one
      statutory aggravating factor prior to recommending the death penalty.
      See 18 U.S.C. § 3592(c). Thus, the FDPA narrows the jury’s discretion
      through the findings of intent and aggravating factors.

United States v. Jones, 132 F.3d 232, 248–49 (5th Cir. 1998); see also United States v.

Aquart, 912 F.3d 1, 100–03 (2d Cir. 2018) (holding that the FDPA’s procedures

“adequately channel the sentencer’s discretion”) (citations omitted); United States v.

Sampson, 486 F.3d 13, 24 (1st Cir. 2007) (“[T]he FDPA fully meets the requirements

of guided discretion, suitably directing and limiting the leeway afforded to the

decisionmakers.”); United States v. Webster, 162 F.3d 308, 355 (5th Cir. 1998)

(characterizing § 3591(a) as a “gatekeeping function”).

      Then, to ensure that sentencing is reasoned and individualized, “the jury

decides whether the aggravating factors sufficiently outweigh statutory or non-

statutory mitigating factors to warrant a death sentence or, absent mitigating factors,


                                          4
whether the aggravators alone warrant that sentence.” United States v. Davis, 609

F.3d 663, 673 (5th Cir. 2010); see also United States v. Davis, No. 01-282, 2003 WL

1837701, at *12 (E.D. La. Apr. 9, 2003) (Vance, J.) (“Consideration of aggravating and

mitigating factors is the means by which the jury takes into account both the

circumstances of the crime and of the criminal before it recommends a sentence.”).

      George cites an ongoing study, the Capital Jury Project, to argue that, over

time, and despite attempts to comply with Gregg, jurors’ decision-making in capital

sentencing has proven arbitrary and confused. 8 He also cites to several cases from

outside the Fifth Circuit that supposedly demonstrate that the FDPA operates in an

arbitrary and capricious manner. 9 However, the Fifth Circuit has upheld both the

constitutionality of the death penalty, generally, and the constitutionality of the

FDPA. See Jones, 132 F.3d at 252–53 (5th Cir. 1998); United States v. Robinson, 367

F.3d 278, 291 (5th Cir. 2004); see also Davis, 2003 WL 1837701, at *12 (finding “that

the studies cited by defendant are not sufficient to call into question the

constitutionality of the FDPA’s sentencing scheme” and “that a jury can be instructed

so that it will understand and appropriately apply the FDPA’s provisions”). 10 Further,



8  R. Doc. No. 181-1, at 2 (citing William J. Bowers, The Capital Jury Project:
Rationale, Design, and Preview of Early Findings, 70 IND. L.J. 1043 (1995)).
9 Id. at 3.
10 Other district courts have rejected the Capital Jury Project as grounds for declaring

the FDPA unconstitutional. See, e.g., United States v. Duncan, No. 07-23, 2008 WL
544847, at *1 (D. Idaho Feb. 26, 2008); United States v. Green, No. 06-19, 2008 WL
4000901, at *1–2 (W.D. Ky. Aug. 28, 2008) (holding that “the findings of the [Capital
Jury Project] provide no basis for undermining the constitutionality of the FDPA, a
statute that has withstood innumerable attacks since its passage in 1994”); United
States v. Sablan, No. 00-531, 2006 WL 1028780, at *7–8 (D. Colo. Apr. 18, 2006);
United States v. Mikos, No. 02-137, 2003 WL 22110948, at *17–18 & n.6 (N.D. Ill.

                                           5
as recently as 2015 the Supreme Court explained that “it is settled that capital

punishment is constitutional.” Glossip v. Gross, 135 S. Ct. 2726, 2732 (2015); see also

United States v. Quinones, 313 F.3d 49, 52 (2d Cir. 2002) (“[T]o the extent the

defendants’ arguments rely upon the Eighth Amendment, their argument is

foreclosed by the Supreme Court’s decision in Gregg v. Georgia . . . .”). 11




Sept. 11, 2003) (“While these studies are likely to invoke debate, they concentrate on
state penalty schemes, rather than the FDPA or instructions given in federal capital
trials and are therefore unconvincing.”); United States v. Llera Plaza, 179 F. Supp.
2d 444, 450 n.5 (E.D. Pa. 2001) (“[T]he studies do not establish that the concepts of
aggravating and mitigating factors as used in the FDPA bear such a degree of
intrinsic ‘incomprehensibility’ as to render them incapable of clarification through
adequate jury instructions . . . .”).
11 Indeed, in the one federal case George cites to support his argument, the court

explained that “[i]nstitutional authority” to change the death penalty-related “body
of law is reserved to the Supreme Court.” United States v. Fell, 224 F. Supp. 3d 327,
359 (D. Vt. 2016).

George does not provide any explanation or evidence to support his argument that
the FDPA violates his due process rights. The Fifth Circuit has stated:

      Robinson . . . argues, citing United States v. Quinones, 205 F. Supp. 2d
      256 (S.D.N.Y.), reversed, 313 F.3d 49 (2d Cir. 2002), cert. denied, 540
      U.S. 1051 . . . (2003), that the FDPA violates the . . . Due Process Clause.
      The substantive due process claim is premised on the idea that all
      capital defendants share a liberty interest in not being executed for
      crimes they did not commit.

       ...

      This argument has no merit. Whatever the risk that another person will
      be wrongfully convicted, Robinson has . . . presented no evidence to
      suggest that the FDPA is unconstitutional as applied to his case. So, he
      cannot invalidate the statute on the ground that it might conceivably be
      applied to reach an unconstitutional result in some other defendant’s
      case.

       ...

                                            6
      In a related argument, George argues that the facts of this case illustrate that

the discretion of jurors to impose the death penalty is insufficiently limited. 12 He

notes that, although he is alleged to have participated in a robbery that resulted in

the death of Hector Trochez, he is not charged with actually killing Hector Trochez

and that, consequently, he falls outside the category of defendants for whom a death

sentence is warranted. 13 Specifically, George argues that “the two factors of [(1) his]

alleged role in an armored car robbery and [(2)] his alleged motivation of pecuniary

gain, if proven by the government, would place him outside of the kind of criminal

conduct which the Supreme Court considers to be proportionately punished by the

death penalty.” 14

      However, the FDPA sufficiently safeguards against the imposition of the death

penalty absent the requisite culpability. As discussed herein, the sentencing jury




      Robinson does not elaborate on the specific manner in which he believes
      the FDPA deprives him of procedural due process. We presume,
      however, from his frequent citations to the district court opinion in
      Quinones, that he agrees with that . . . court that the problem is that
      execution “arbitrarily eliminate[s] any possibility of exoneration after a
      certain point in time.” Quinones, 205 F.Supp.2d at 265.

      On that theory, all executions would violate the Due Process Clause,
      because they render the defendant unable further to challenge his
      conviction. That argument is belied by the plain text of the Fifth
      Amendment . . . .

Robinson, 367 F.3d at 290, at 290–91. “[T]hree separate provisions in the Fifth
Amendment—including the Due Process Clause itself—expressly contemplate the
existence of capital punishment.” Quinones, 313 F.3d at 61.
12 R. Doc. No. 181-1, at 9.
13 Id. at 10.
14 Id. at 10–11.


                                           7
cannot consider recommending the death penalty unless it first finds beyond a

reasonable doubt the existence of one of four statutory intents. See 18 U.S.C. §

3591(a)(2); Webster, 162 F.3d at 322 (“The FDPA . . . limit[s] even the possibility of a

death sentence to those defendants with sufficient culpability.”). According to the

notice of intent, with respect to George, the government intends to prove two of the

statutory intent factors: that George “intentionally participated in an act,

contemplating that the life of a person would be taken or intending that lethal force

would be used in connection with a person” and that George “intentionally and

specifically engaged in an act of violence, knowing that the act created a grave risk of

death to a person . . . such that participation in the act constituted a reckless

disregard for human life.” 15

         If the sentencing jury does not unanimously find beyond a reasonable doubt

the existence of at least one of the requisite mental states, the jury’s deliberations are

complete, and the death penalty may not be imposed. The fact that the government

intends to prove additional aggravating factors if the jury deems George death-

eligible does not conflict with or contradict the government’s allegations as to

George’s mental state at the time of the alleged offense. A person can rob an armored

truck for money and simultaneously participate in an act either contemplating that

someone would die or knowing that a grave risk of death would occur. George’s

argument is without merit.




15   R. Doc. No. 147, at 1–2.

                                            8
                                          B.

      George next argues that the FDPA is unevenly applied and discriminates

against minorities in violation of the Eighth Amendment’s prohibition against

arbitrariness and the Fifth Amendment’s due process protections. 16 He relies on a

congressional report and a journal article, both of which suggest that over seventy

percent of defendants approved for capital prosecution are minorities. 17

      The Supreme Court has rejected similar studies:

      Statistics at most may show only a likelihood that a particular factor
      entered into some decisions. There is, of course, some risk of racial
      prejudice influencing a jury’s decision in a criminal case. There are
      similar risks that other kinds of prejudice will influence other criminal
      trials. . . . The question “is at what point that risk becomes
      constitutionally unacceptable[.]”

McCleskey v. Kemp, 481 U.S. 279, 308–09 (1987) (citations omitted). Ultimately, the

Supreme Court in McCleskey declined to accept the results of the proffered study as

“the constitutional measure of an unacceptable risk of racial prejudice influencing

capital decisions.” Id. at 309.

      Because of the risk that the factor of race may enter the criminal justice
      process, we have engaged in “unceasing efforts” to eradicate racial
      prejudice from our criminal justice system. . . . Our efforts have been
      guided by our recognition that “the inestimable privilege of trial by jury
      . . . is a vital principle, underlying the whole administration of criminal
      justice[.]

      ...

      At most, the . . . study indicates a discrepancy that appears to correlate
      with race. Apparent disparities in sentencing are an inevitable part of


16R. Doc. No. 181-1, at 4–5.
17Id. at 4 (citing Kevin McNally, Race and the Federal Death Penalty: A Nonexistent
Problem Gets Worse, 53 DEPAUL L. REV. 1615 (2004)).

                                          9
      our criminal justice system. . . . “[T]here can be ‘no perfect procedure for
      deciding in which cases governmental authority should be used to
      impose death.’” . . . Despite these imperfections, our consistent rule has
      been that constitutional guarantees are met when “the mode [for
      determining guilt or punishment] itself has been surrounded with
      safeguards to make it as fair as possible.” . . . Where the discretion that
      is fundamental to our criminal process is involved, we decline to assume
      that what is unexplained is invidious.

Id. at 312–13 (citations omitted).

      The FDPA provides for juror discretion and contains significant safeguards.

See Jones, 132 F.3d at 241 (“The FDPA provides sufficient safeguards to prevent the

arbitrary imposition of the death penalty.”); Webster, 162 F.3d at 354. The Fifth

Circuit has identified numerous mechanisms limiting prosecution under the FDPA,

including the law’s requirement that prior notice be given to the defendant for

aggravating factors, constitutional constraints on what aggravating factors are

permissible, the district court’s role as a gatekeeper of information during the

sentencing hearing, and the law’s requirement that the jury find the existence of

certain threshold criteria beyond a reasonable doubt before a defendant can be death-

eligible. See Jones, 132 F.3d at 239–40.

      “In light of the safeguards designed to minimize racial bias in the process, the

fundamental value of jury trial in our criminal justice system, and the benefits that

discretion provides to criminal defendants,” the data proffered by George “does not

demonstrate a constitutionally significant risk of racial bias affecting the [FDPA’s]

capital sentencing process.” McCleskey, 481 U.S. at 313; see also United States v.

Sablan, No. 00-531, 2006 WL 1028780, at *11 (D. Colo. Apr. 18, 2006) (“[B]y requiring

juries to consider the individual characteristics of the defendant and specific


                                           10
circumstances of the crime, and thereby narrowing the class of individuals subject to

the death penalty, the FDPA in effect recognizes that ‘a consistency produced by

ignoring individual differences is a false consistency.’”) (quoting Eddings v. Okla., 455

U.S. 104, 112 (1982)); Sampson, 486 F.3d at 27 (“McCleskey prohibits us from

assuming that ‘what is unexplained is invidious.’”) (quoting McCleskey, 481 U.S. at

313).

         Moreover, the FDPA provides that, when determining whether a death

sentence is justified, the jury may not consider the race, color, or national origin of

the victim. 18 U.S.C. § 3593(f). Nor may the jury recommend the death penalty unless

it has concluded that it would recommend the death penalty for the instant crime

regardless of the defendant’s race, color, or national origin. § 3593(f); Webster, 162

F.3d at 356 (interpreting § 3593(f) as “prohibiting the consideration of race in

sentencing”). Ultimately, the Court finds that “[t]he statistics submitted by [George]

are no more probative than those rejected in McCleskey.” Sampson, 486 F.3d at 26.

                                           C.

         George also contends that the United States Department of Justice’s death

penalty protocol is “shrouded in secrecy” and violates his Sixth Amendment right to

a public trial and his Fifth Amendment right to “a fair, orderly, and just judicial

proceeding.” 18 Chapter 9-10.000 of the Department of Justice’s manual “sets forth the

policies and procedures for all Federal cases in which a defendant is charged, or could

be charged, with an offense subject to the death penalty.” U.S. Dep’t of Justice, Justice



18   R. Doc. No. 181-1, at 5, 6.

                                           11
Manual 9-10.010 (2014) (hereinafter “Justice Manual”). Before seeking an indictment

for an offense punishable by death, a United States Attorney must consult with the

Capital Case Section of the Criminal Division. Id. at 9-10.040. The Attorney General

makes the final decision whether to seek the death penalty in any particular case,

and the decision-making process is confidential. Id. at 9-10.050. However,

      [e]ach such decision must be based upon the facts and law applicable to
      the case and be set within a framework of consistent and even-handed
      national application of Federal capital sentencing laws. Arbitrary or
      impermissible factors—such as a defendant’s race, ethnicity, or
      religion—will not inform any stage of the decision-making process. The
      overriding goal of the review process is to allow proper individualized
      consideration of the appropriate factors relevant to each case.

Id. at 9-10.030.

      George does not explain how the Department of Justice’s death penalty

protocol violates his Fifth Amendment right to due process. As to his Sixth

Amendment right to a public trial, he argues that the confidentiality of the process

“flies in the face” of the Sixth Amendment because the protocol excludes defendants

and their counsel. 19 But George mischaracterizes the process, which provides, “In any

case in which the United States Attorney . . . is contemplating requesting

authorization to seek the death penalty . . . , the United States Attorney . . . shall give

counsel for the defendant a reasonable opportunity to present information . . . which

may bear on the decision whether to seek the death penalty.” 20 Justice Manual 9-




19Id. at 6.
20In fact, as the government notes, George’s counsel presented his case for mitigation
to the Attorney General’s Review Committee on Capital Cases in Washington, D.C.
in June 2018. R. Doc. No. 225, at 10.

                                            12
10.080. The First Circuit has held that the process includes “numerous safeguards”

that prevent it from being unconstitutionally arbitrary. Sampson, 486 F.3d at 24.

         More importantly, George’s argument ignores the important distinction

between the government’s decision to seek the death penalty and a jury’s

determination that the death penalty is warranted. The former is an internal

government process that creates no rights for defendants. United States v. Lee, 274

F.3d 485, 493 (8th Cir. 2001); United States v. Fernandez, 231 F.3d 1240, 1246 (9th

Cir. 2000); Nichols v. Reno, 124 F.3d 1376, 1377 (10th Cir. 1997); United States v.

Piervinanzi, 23 F.3d 670, 682 (2d Cir. 1994). The latter, by contrast, is subject to

review and constitutional constraints: indeed, the government may seek the death

penalty, but a death sentence may not be imposed without assistance from a federal

grand jury and an ultimate recommendation from a sentencing jury. See United

States v. Bourgeois, 423 F.3d 501, 506–07 (5th Cir. 2005) (holding that the factors

that make a defendant eligible for the death penalty must be charged by indictment);

see also United States v. Reilly, 545 F. Supp. 2d 630, 642 (E.D. Mich. 2008) (“Although

the Government ultimately issues the Notice of Intent, the death penalty is not an

option if the grand jury does not indict on a death-eligible offense.”).

                                           D.

         George also argues that the FDPA’s relaxed evidentiary standard violates his

Fifth and Sixth Amendment rights by permitting the admission of testimonial

hearsay evidence. 21 However, this argument is precluded by Fifth Circuit precedent:



21   R. Doc. No. 181-1, at 6–7.

                                           13
      We previously have explained that the FDPA’s evidentiary standard is
      based on the principle that the jury must “receive sufficient information
      regarding the defendant and the offense in order to make an individual
      sentencing determination.” Jones, 132 F.3d at 241. “Consequently, the
      relaxed evidentiary standard does not impair the reliability or relevance
      of information at capital sentencing hearings, but helps to accomplish
      the individualized sentencing required by the constitution.” Id. at 242.
      Accordingly, this court consistently has held that the FDPA’s relaxed
      evidentiary standard during a defendant’s sentencing proceeding is not
      unconstitutional.

United States v. Snarr, 704 F.3d 368, 399 (5th Cir. 2013). 22

                                            E.

      Finally, George argues that the death penalty is contrary to evolving standards

of decency, particularly as it “leads to the execution of innocent people.” 23 George cites

the Second Circuit’s opinion in United States v. Quinones, 313 F.3d 49 (2d Cir. 2002),

to support his argument that capital punishment violates the Eighth Amendment’s

ban on cruel and unusual punishment. 24 However, George misstates Quinones’s

holding. The Second Circuit ultimately held that the defendant’s Eighth Amendment

challenge to the FDPA was foreclosed by Supreme Court precedent: “[I]f the well-

settled law on this issue is to change, that is a change that only the Supreme Court

or Congress is authorized to make.” Quinones, 313 F.3d at 69–70. As this Court has

reiterated, it is similarly bound by the decisions of higher courts.

      The Second Circuit summarized the significance of the Supreme Court’s

opinion in Gregg v. Georgia to modern death penalty challenges:



22  Nothing in this order precludes George from challenging the admissibility of
specific evidence during or before the sentencing hearing.
23 R. Doc. No. 181-1, at 8, 9.
24 Id. at 9.


                                            14
      [T]he Supreme Court expressly held in Gregg v. Georgia that capital
      punishment does not constitute a per se violation of the Eighth
      Amendment. . . . The Court reached this conclusion despite the
      petitioner’s argument that the death penalty “entail[s] both mistake and
      caprice,” and that “some people will be killed wrongly,” Br. for Petitioner
      in Gregg at 10a, and despite its own acknowledgment that “[t]here is no
      question that death as a punishment is unique in its severity and
      irrevocability.”. . . The Gregg Court was . . . keenly aware of the
      argument asserted here, that execution terminates any asserted right
      to the opportunity for exoneration during one’s natural life. Despite this
      awareness, the Court rejected the proposition that capital punishment
      is unconstitutional per se.

Quinones, 313 F.3d at 67; see also Glossip v. Gross, 135 S. Ct. 2726, 2732 (2015) (“[I]t

is settled that capital punishment is constitutional.”); Baze v. Rees, 553 U.S. 35, 61

(2008) (“This Court has ruled that capital punishment is not prohibited under our

Constitution . . . .”). Consequently, in light of Gregg, the Fifth Circuit has also held

that the death penalty is not per se unconstitutional. Jones, 132 F.3d at 242 (“We are

bound by Supreme Court precedent which forecloses any argument that the death

penalty violates the Constitution under all circumstance.”).

      [The defendant] asks us to invalidate the FDPA on the ground that the
      death penalty is cruel and unusual punishment, in violation of the
      Eighth Amendment. He recognizes that this claim is foreclosed by Gregg
      v. Georgia, . . . but he argues that societal standards of decency have
      evolved to the point at which imposing the death penalty against an
      adult murderer has become an intolerably cruel act. . . . We note,
      however, that it is uncertain whether this court is even empowered to
      recognize such an evolution in the law, or must instead reserve that
      question for the Supreme Court. Even assuming we had such a power,
      Robinson presents no evidence of an evolution in societal standards of
      decency, and we see no reason to believe that there has emerged a
      national consensus against capital punishment for defendants who
      commit crimes that are as depraved as [the defendant’s].




                                          15
Robinson, 367 F.3d at 291. Absent the Supreme Court announcing a change in the

law, the Court cannot declare the FDPA unconstitutional based on George’s broad

arguments that the death penalty is contrary to changed societal standards.

                                       III.

      Accordingly,

      IT IS ORDERED that the motion to declare the death penalty and the Federal

Death Penalty Act unconstitutional is DENIED.

      New Orleans, Louisiana, February 11, 2019.



                                      _______________________________________
                                              LANCE M. AFRICK
                                      UNITED STATES DISTRICT JUDGE




                                        16
